Opinion by
Judge Hardin :
The allegations of the petition import that the property mortgaged was the general estate of Mrs. Passmore, and as she might convey such estate by mortgage, whether for necessaries or not, the only question that could arise in the case, as presented, is whether the property is general or separate estate.
On that question the burden was upon the grantors in the mortage to show the property to be separate estate in order to *437exempt it from the operation of the mortgage, and this they wholly failed to do.

Kyle, for appellants.


J. B. & P. B. Thompson, for appellee.